896 A.2d 583 (2006)
In Re The Nomination Papers of Thomas C. CREIGHTON as Candidate for State Representative in the 37th Legislative District.
Appeal of Mary Jane Balmer and Ronald C. Newswagner.
Supreme Court of Pennsylvania.
Submitted April 18, 2006.
Decided May 2, 2006.
Lawrence M. Otter, Esq., Harrisburg, for Mary Jane Balmer and Ronald C. Newswagner.
Lawrence J. Tabas, Esq., Lindsey Marie Glah, Esq., Philadelphia, for Thomas Creighton.
Louis Lawrence Boyle, Esq., for Department of State.
BEFORE: CAPPY, C.J., and CASTILLE, NEWMAN, SAYLOR, EAKIN, BAER, and BALDWIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 2nd day of May, 2006, the Order of the Commonwealth Court is hereby AFFIRMED.